DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 because Claims 7-12 are directed to a program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1, 2, 7, 8, 13, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0297582 A1 Brown et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 13.
3:	As for Claim 2, Claim 1 is rejected for reasons discussed related to Claim 14.
4:	As for Claim 7, Claim 7 is rejected for reasons discussed related to Claim 13.
5:	As for Claim 8, Claim 8 is rejected for reasons discussed related to Claim 114.
6:	As for Claim 13, Brown et al depicts in Figure 2 and teaches in Paragraphs [0070] An electronic device, wherein, the electronic device comprising: a memory (1300), having a computer program stored thereon; and a processor (1100), used for executing the computer program in the memory (1300) to implement the steps of the method, the method comprising: acquiring raw image data which is collected by an image sensor (1240) and not processed by an image signal processor (ISP) (1210) (Paragraphs [0003 and 0014]); and inputting the raw image data into a trained first raw image neural network  (Paragraphs [0015 and 0018]) for executing a target vision task (changing image processing parameters) to obtain a vision task processing result output by the first raw image neural network (Paragraph [0021]), wherein the first raw image neural network is obtained based on training with the raw image training set (Paragraph [0104]).
7:	As for Claim 14, Brown et al teaches in Paragraph [0015, 0100] wherein training of the first raw image neural network comprises: inputting traditional training images with labels into an ISP inverse mapping model trained in advance to 25obtain raw image training samples, wherein the raw image training set comprises the raw image training samples; and training the first raw image neural network according to the raw image training set (Paragraph [0104]).
8:	As for Claim 19, Brown et al depicts in Figure 2 and teaches in Paragraph [0004] A vision task system (image processing tasks), wherein comprising an image sensor (1240) and the electronic device (1000).
Allowable Subject Matter
Claims 3-6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 7, 2022